601 F.2d 159
Said M. KARARA, Appellant,v.COUNTY OF TAZEWELL, VIRGINIA, Appellee.
No. 78-1476.
United States Court of Appeals,Fourth Circuit.
Argued May 8, 1979.Decided July 12, 1979.

James P. Jones, Abingdon, Va.  (Penn, Stuart, Eskridge & Jones, Abingdon, Va., on brief), for appellant.
Norris Kantor, Bluefield, W. Va.  (Katz, Kantor, Katz, Perkins & Cameron, Bluefield, W. Va., Robert M. Galumbeck, Tazewell, Va., County Atty., on brief), for appellee.
Before RUSSELL, Circuit Judge, FIELD, Senior Circuit Judge, and WIDENER, Circuit Judge.
PER CURIAM:


1
Appellant instituted this diversity action alleging breach of contract by the County of Tazewell.  The district court found that appellant had failed to comply with a state statute which required him to appeal the County's denial of his claim within thirty days of receiving notice of that denial, that such failure would constitute a bar to his action in state court, and thus was a bar to his federal diversity action.  We find no error in such ruling and affirm the dismissal of the appellant's action on the opinion of the district court.


2
AFFIRMED.